Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

	The amendment filed April 15, 2022, is acknowledged.   Claims 21-22 and 24-29 have been canceled.  Claims 42-46 have been newly added.  

	The election filed April 15, 2022, is acknowledged.   Applicant has elected without traverse to prosecute Group I.  Applicant elects the species of GREM1 antibody comprising the CDRS of SEQ ID NO:434/442, without traverse. These sequences comprise the CDR sequences of SEQ ID NOs: 436, 438, 440, 444, 446 and 448.   


	Claims 14-15, 17-20 and 36-46 are under examination.

Information Disclosure Statement
	 The information disclosure statements have been considered.  



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 17-20 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope and the subsequent function of the antibody based on that binding (Malia et al, Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al, Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrate that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al, 2011, Molecular BioSystems, 2011, 7:3327-3334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al, page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational method to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al, see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al, British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107 light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Furthermore, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  Therefore, reciting an antibody that binds to a well-characterized antigen is insufficient to describe the genus of antibodies that binds to that antigen because the structure of one antibody that binds an antigen will vary widely from the structure of other antibodies that bind the antigen.   

Claim Analysis
The instant claims are directed to a genus of methods for treating fibrous that require a genus of antibodies which bind to GREM1 of undefined CDR structure or CDR structures that can be selected from numerous sequences. These antibodies must have the function of treating fibrous and dependent claims further recite other functions of the antibodies.

Based on the art above, a skilled artisan in the art would recognize that the specificity and function of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding and antibody function. The instant specification discloses specific antibodies that have the claimed functions (see examples), the CDRs of these antibodies would not be considered representative of other antibodies within the claimed genera precisely because one could not predict, recognize or determine what other antibodies with structurally different CDRs would have these functions based on the disclosed species.  Therefore, the disclosed species are not representative of the claimed genera.
As discussed above, specific antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or function of the antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antibody without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to GREM1 and treat fibrosis by the mere recitation of an antibody or antigen binding fragment thereof that binds to GREM1 as the instant claims broadly claim or when the binding is coupled to variable CDR structure.
Then with further respect to antibodies that bind the claimed antigens or undefined antigens, as set forth above, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  Therefore, reciting an antibody that binds to a well-characterized antigen or undefined antigen is insufficient to describe the genus of antibodies because the structure of one antibody that binds an antigen will vary widely from the structure of other antibodies that bind the antigen and the antibodies can have different functions dependent of the epitope bound on the antigen (for example, it is well known in the art that there can be different antibodies that bind the same antigen where one can activate the antigen, while the other inhibits the antigen).
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein with 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (see Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).
Although the skilled artisan could potentially screen for other “GREM1 antibody” which are able to treat fibrosis and have the other claimed functions, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
The Federal Circuit has decided, “[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Here, there is no language that adequately describes the structural and functional characteristics of the genera of “GREM1 antibodies” to which the claims are directed.  
Consequently, the skilled artisan could not immediately envision, recognize or distinguish at least most of the members of the genera of “GREM1 antibodies” to which the claims are directed; and therefore the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed. 
Then with respect to claims 38 and 39, these claims allow CDRs to be selected from different antibodies.  As set forth above, if less than all of each 6 CDRs were grafted from a parental antibody, the resultant antibody or fragment would not be expected to retain the binding specificity of the parent antibody.   Therefore, since it is expected that all 6 CDRs need to be grafted into the proper context of heavy and light chain framework regions to retain the requisite specificity of the parent antibody, the claimed genus which can comprise CDR sequences from different antibodies, would not be immediately envisioned or recognized by one of skill in the art as having the specificity of the parent antibody or be able to treat fibrosis.  Here the specification does not provide evidence that CDRs can be randomly selected from the listed CDRs to give binding to GREM1 along with the claimed functions.
Accordingly, it is submitted that the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
	It is suggested that this rejection could be overcome by amending claim 14 to recite: A method of treating fibrous comprising administering an effective amount of an antibody or an antigen-binding fragment thereof to a patient in need thereof, wherein the antibody or antigen-binding fragment binds specifically to human gremlin-1 (GREM1) and wherein the antibody or antigen-binding fragment comprises a heavy chain variable region comprising the three CDRs of SEQ ID NO:434 and a light chain variable region comprising the three CDRs of SEQ ID NO:442.

Improper Markush Grouping

	Claims 38-41 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) (Federal Register; Vol. 76, No. 27, Page 7166, February 9, 2011). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
In this case, the claims are drawn to antibodies and the claims recite Markush groups comprising antibodies that comprise various heavy or light chain variable sequences or various heavy and light chain sequences. Here as each antibody comprising a different heavy and light chain variable domain has a different substantial structural feature, as evidenced by the art cited above, it is submitted that the members of the Markush groupings do not share a substantial structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 14-15, 17-20 and 36-37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2009/0041757 (Zhen et al, IDS) and Koli et al (AJP, 169(1):61-71, 2006).
Zhen et al teach isolated human monoclonal antibodies that bind to human gremlin that inhibit, i.e., block activity of the BMP, including BMP2 and BMP4 (see entire document, e.g., pages 2, 5, and 12 and claims).  Zhen et al teach pharmaceutical compositions thereof comprising carriers (see page 10). Zhen et al teach that such antibodies and compositions can be used as therapies to treat patients such as patients with tumors (see abstract, claims and pages 3 and 8). Zhen et al teach that therapies can be combined and administered intramuscularly at does about 100 mg/kg of body weight (see pages 10-13)
Koli et al teach that gremlin is overexpressed in pulmonary fibrous, and this overexpression is associated with impaired responsiveness to BMP-4, which provides gremlin as a target for therapeutic intervention.

Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat pulmonary fibrous by administering the gremlin antibodies of Zhen to patients in need thereof and further by methods suggested by Zhen and Koli.  Here the inhibitory antibodies of Zhen were known in the art and overexpression gremlin was known to be involved in pulmonary fibrosis, so one of skill in the art would have been motivated to use such antibodies to treat pulmonary fibrous because this would be combining prior art elements according to known methods to yield predictable results.  Additionally, using the antibody of Zhen would give the advantage of treating pulmonary fibrosis and the art suggests targeting gremlin to treat pulmonary fibrous.
Finally, Zhen et al teach that the competent clinician will be able to optimize the dosage of a particular therapeutic (see page 11), so one of skill in the art would not find the other method limitations to be inventive because the art recognized it is common to optimize treatments of the disease to be treated.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.






Conclusion

	No claims are allowed.  Claims 42-46 are objected to for depending upon rejected bases claims but would be allowable if written in independent form.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
May 6, 2022